            Case 1:17-cr-00018-WMS Document 42 Filed 07/16/20 Page 1 of 13




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,


          v.                                                           DECISION AND ORDER
                                                                           17-CR-18S
TROY M. MALECKI,

                                   Defendant.




                                            I. INTRODUCTION

          Presently before this Court is Defendant Troy M. Malecki’s pro se Motion for

Compassionate Release, which the government opposes.                      See 18 U.S.C. § 3582

(c)(1)(A). For the reasons discussed below, Malecki’s motion is denied.

                                            II. BACKGROUND

          On February 1, 2017, Malecki pleaded guilty to possessing child pornography

involving a prepubescent minor, in violation of 18 U.S.C. §§ 2252A (a)(5)(B) and 2252A

(b)(2).     (Docket Nos. 12, 13.)          Several months later, on June 12, 2017, this Court

sentenced Malecki to 60 months’ imprisonment, 5 years’ supervised release, a $100

special assessment, and no fine, fees or costs, which was a sentence below the

recommended guideline range of 78-97 months’ imprisonment. (Docket Nos. 30, 33.)

Malecki is presently serving his sentence at FCI Elkton, with a release date of September

13, 2021. 1

          On May 26, 2020, Malecki filed a pro se motion for compassionate release under


1   See https://www.bop.gov/inmateloc/ (last visited July 15, 2020).


                                                       1
         Case 1:17-cr-00018-WMS Document 42 Filed 07/16/20 Page 2 of 13




18 U.S.C. § 3582 (c)(1)(A)(i). (Docket Nos. 35, 41.) He contends that such relief is

warranted because he is at heightened risk to develop complications from future versions

of COVID-19 or a new coronavirus while incarcerated. The government opposes the

motion. (Docket No. 40.)

                                         III. DISCUSSION

A.      Compassionate Release under 18 U.S.C. § 3582 (c)(1)(A)(i)

        “A court may not modify a term of imprisonment once it has been imposed except

pursuant to statute.” United States v. Gotti, 433 F. Supp. 3d 613, 614 (S.D.N.Y. 2020).

One such statute is 18 U.S.C. § 3582 (c)(1)(A)(i) which, as amended by the First Step Act

of 2018, 2 provides as follows:

                The court may not modify a term of imprisonment once it has
                been imposed except that—in any case—the court, upon
                motion of the Director of the Bureau of Prisons, or upon
                motion of the defendant after the defendant has fully
                exhausted all administrative rights to appeal a failure of the
                Bureau of Prisons to bring a motion on the defendant’s behalf
                or the lapse of 30 days from the receipt of such a request by
                the warden of the defendant’s facility, whichever is earlier,
                may reduce the term of imprisonment (and may impose a term
                of probation or supervised release with or without conditions
                that does not exceed the unserved portion of the original term
                of imprisonment), after considering the factors set forth in
                section 3553 (a) to the extent that they are applicable, if it finds
                that—(i) extraordinary and compelling reasons warrant such
                a reduction; . . . and that such a reduction is consistent with
                applicable policy statements issued by the Sentencing
                Commission.

        The defendant carries the burden of showing that he or she is entitled to a sentence



2 Congress amended 18 U.S.C. § 3582 (c)(1)(A) in the First Step Act of 2018 to allow prisoners to bring

their own motions for compassionate release after proper exhaustion. See Pub. L. No. 115-391, 132 Stat.
5194, 5222 (2018). The previous version of the statute permitted only the Bureau of Prisons to bring
compassionate-release motions. See, e.g., United States v. Monzon, No. 99 Cr. 157, 2020 WL 550220, at
*1 n.1 (S.D.N.Y. Feb. 4, 2020) (explaining the First Step Act amendment); United States v. Gotti, 433 F.
Supp. 3d 613, 614-15 (S.D.N.Y. 2020) (same).

                                                   2
           Case 1:17-cr-00018-WMS Document 42 Filed 07/16/20 Page 3 of 13




reduction under the statute. See United States v. Ebbers, 432 F. Supp. 3d 421, 426-27

(S.D.N.Y. 2020). A defendant proceeding on his or her own motion may meet that burden

by demonstrating (1) that he or she satisfied the statutory exhaustion requirement, (2)

that extraordinary and compelling reasons exist for a sentence reduction, and (3) that a

sentence reduction is consistent with the applicable Sentencing Guidelines provisions.

See 18 U.S.C. § 3582 (c)(1)(A)(i); United States v. Perez, 17 Cr. 513-3 (AT), 2020 WL

1546422, at *2 (S.D.N.Y. Apr. 1, 2020). If the court finds, after consideration of the

applicable 18 U.S.C. § 3553 (a) factors, that the defendant has met this burden, it may

reduce the defendant’s sentence under the statute. See 18 U.S.C. § 3582 (c)(1)(A)(i);

see also United States v. Gileno, No. 3:19-CR-161-(VAB)-1, 2020 WL 1307108, at *1-2

(D. Conn. Mar. 19, 2020).

          The statutory exhaustion requirement is mandatory and “must be strictly enforced.”

United States v. Monzon, No. 99 Cr. 157, 2020 WL 550220, at *2 (S.D.N.Y. Feb. 4, 2020)

(citing Theodoropoulos v. I.N.S., 358 F.3d 162, 172 (2d Cir. 2004)); United States v.

Cassidy, 17-CR-116S, 2020 WL 1969303, at *3-8 (W.D.N.Y. Apr. 24, 2020) (finding

exhaustion mandatory). The exhaustion requirement is met when the earlier of two

circumstances occurs: (1) the defendant fully exhausts all administrative rights to appeal

a failure of the Bureau of Prisons to bring a motion to modify an imposed term of

imprisonment on his or her behalf, 3 or (2) 30 days lapse from the date the warden of the


3   The Scparta court explained the administrative process before the Bureau of Prisons as follows:

                  First, an inmate must request the warden of her facility to file a
                  compassionate-release motion on her behalf. 28 C.F.R. § 571.61 (a).
                  Second, if the warden denies the prisoner’s request, she has 20 days to
                  appeal to the BOP’s Regional Director. Id. § 571.63 (a) (providing that
                  denials of compassionate-release requests are governed by the BOP’s
                  general Administrative Remedy Program, contained in 28 C.F.R. §§
                  542.10-542.19); id. § 542.15 (a) (“An inmate who is not satisfied with the

                                                      3
          Case 1:17-cr-00018-WMS Document 42 Filed 07/16/20 Page 4 of 13




defendant’s facility receives the defendant’s request to file such a motion on his or her

behalf. See 18 U.S.C. § 3582 (c)(1)(A).

       Congress delegated to the Sentencing Commission the task of “describ[ing] what

should be considered extraordinary and compelling reasons for sentence reduction”

under 18 U.S.C. § 3582 (c)(1)(A)(i). See 28 U.S.C. § 994 (t). The Commission, in turn,

promulgated a Policy Statement concerning sentence reductions under 18 U.S.C. § 3582

(c)(1)(A) in § 1B1.13 of the United States Sentencing Guidelines. The Commentary to

that section contains four examples of circumstances that constitute “extraordinary and

compelling reasons” for a sentence reduction: “Medical Condition of the Defendant”; “Age

of the Defendant”; “Family Circumstances”; and “Other Reasons”.                      See U.S.S.G. §

1B1.13.

       At issue here are the “Medical Condition of the Defendant” and “Other Reasons”

examples. The “Medical Condition of the Defendant” example provides as follows:

               Medical Condition of the Defendant—

                   (i)     The defendant is suffering from a terminal illness
                           (i.e., a serious and advanced illness with an end of
                           life trajectory).    A specific prognosis of life
                           expectancy (i.e., a probability of death within a
                           specific time period) is not required. Examples
                           include metastatic solid-tumor cancer, amyotrophic
                           lateral sclerosis (ALS), end-stage organ disease




               Warden’s response may submit an Appeal on the appropriate form (BP-
               10) to the appropriate Regional Director within 20 calendar days of the
               date the Warden signed the response.”). Third, if the Regional Director
               denies the prisoner’s request, she then has 30 days to appeal to the BOP
               General Counsel. Id. § 542.15 (a). A decision from the General Counsel
               is the final step in the BOP’s Administrative Remedy Program, id., and
               therefore “constitutes a final administrative decision,” id. § 571.63 (b).

United States v. Scparta, 18-cr-578 (AJN), 2020 WL 1910481, at *7 (S.D.N.Y. Apr. 20, 2020).

                                                   4
         Case 1:17-cr-00018-WMS Document 42 Filed 07/16/20 Page 5 of 13




                             and advanced dementia.

                     (ii)    The defendant is—

                             (I)      suffering from a serious physical or medical
                                      condition,

                             (II)     suffering from a serious functional or
                                      cognitive impairment, or

                             (III)    experiencing deteriorating physical or
                                      mental health because of the aging process,

                 that substantially diminishes the ability of the defendant to
                 provide self-care within the environment of a correctional
                 facility and from which he or she is not expected to recover.

U.S.S.G. § 1B1.13 comment n. 1 (A).

        The “Other Reasons” example is a catch-all provision encompassing “an

extraordinary and compelling reason other than, or in combination with, the [other]

reasons described.” 4 Id. n. 1 (D).

        As it relates to the requirement that a sentence reduction be consistent with the

applicable Sentencing Guidelines provisions, U.S.S.G. § 1B1.13 is once again the

relevant provision. It provides that a court may reduce a sentence if, after consideration

of the 18 U.S.C. § 3553 (a) factors, it determines that

                 (1) (A) extraordinary and compelling reasons warrant the



4 The Bureau of Prisons has implemented a Program Statement to guide its own implementation of 18
U.S.C. § 3582 (c)(1)(A). See Bureau of Prisons Program Statement 5050.50, eff. January 17, 2019
(available at https://www.bop.gov/PublicInfo/execute/policysearch?todo=query# (last visited June 17,
2020)). This Court assumes without deciding that this Program Statement is non-binding as it relates to the
“Other Reasons” provision of U.S.S.G. § 1B1.13 comment n. 1 (D), and that it is therefore not constrained
by what the Director of the Bureau of Prisons might consider other extraordinary and compelling reasons
for sentence reduction. See, e.g., United States v. Marks, 03-CR-6033L, 2020 WL 1908911, at *5-7
(W.D.N.Y. Apr. 20, 2020) (finding that post-First Step Act, district courts are no longer bound by the specific
categories warranting sentence reduction identified by the Sentencing Commission in U.S.S.G. § 1B1.13,
including affording any deference to the Director for purposes of U.S.S.G. § 1B1.13 comment n. 1 (D)
(“Other Reasons”)).


                                                      5
        Case 1:17-cr-00018-WMS Document 42 Filed 07/16/20 Page 6 of 13




                 reduction; or

                 (B) the defendant (i) is at least 70 years old; and (ii) has
                     served at least 30 years in prison pursuant to a
                     sentence imposed under 18 U.S.C. § 3559 (c) for the
                     offense or offenses for which the defendant is
                     imprisoned;

             (2) the defendant is not a danger to the safety of any other
                 person or to the community, as provided in 18 U.S.C. §
                 3142 (g); and

             (3) the reduction is consistent with this policy statement.

See U.S.S.G. § 1B1.13.

       Finally, district courts have broad discretion in deciding whether to grant or deny

motions for sentence reduction. See Gileno, 2020 WL 1307108, at *2.

B.     Malecki’s Motion for Compassionate Release

       1. Exhaustion of Administrative Rights

       As indicated above, 18 U.S.C. § 3582 (c)(1)(A) contains a threshold exhaustion

requirement. To satisfy this requirement, a defendant must demonstrate that either (1)

he or she fully exhausted all administrative rights to appeal a failure of the Bureau of

Prisons to bring a motion to modify an imposed term of imprisonment on his or her behalf,

or (2) 30 days have lapsed from the date the warden of the defendant’s facility received

the defendant’s request to file such a motion on his or her behalf. See 18 U.S.C. § 3582

(c)(1)(A).

       For reasons discussed at length in two previous decisions (fully incorporated

herein), this Court has found that the statutory exhaustion requirement is mandatory and

cannot be excused. See Cassidy, 2020 WL 1969303, at *3-8; United States v. Schultz,

17-CR-193S, 2020 WL 1872352, at *3-6 (W.D.N.Y. Apr. 15, 2020); see also United States



                                            6
           Case 1:17-cr-00018-WMS Document 42 Filed 07/16/20 Page 7 of 13




v. Montanez, 15-CR-122G, 2020 WL 2183093, at *2-11 (W.D.N.Y. May 5, 2020) (finding

§ 3582 (c)(1)(A)’s exhaustion requirement mandatory).

          Here, Malecki submitted his request for compassionate release to the warden of

FCI Elkton on April 20, 2020. (Memorandum of Law, Docket No. 35, p. 1.) The warden

denied his request on May 1, 2020. (Id. at p. 12.) Thirty days having lapsed since April

20, 2020, this Court finds that Malecki has satisfied the statutory exhaustion requirement,

and the government does not contend otherwise.

          2. Extraordinary and Compelling Reasons for Sentence Reduction

          Malecki has served approximately 37 months of his 60-month sentence. He is 52

years old and has multiple medical conditions, including Type II diabetes, hypothyroidism,

high blood pressure, and obesity, 5 which he claims makes him highly susceptible to

coronaviruses similar to COVID-19. Malecki concedes, however, that he tested positive

for COVID-19 in May 2020 yet experienced no ill effects. (Memorandum of Law, Docket

No. 35, p. 2; Reply Memorandum of Law, Docket No. 41, pp. 4, 12, 13.) Nonetheless,

Malecki represents that “my main concern is whether the COVID-19 can mutate or if a

different stronger strain can infect me again.” (Reply Memorandum of Law, Docket No.

41, pp. 12-13.) Malecki suggests that, if released, he would first go to a halfway house

until he finds a residence and employment.

          The government has reviewed Malecki’s medical records and agrees that Malecki

suffers from Type II diabetes. (Memorandum of Law, Docket No. 40, p. 6.) Further, the

government agrees that Malecki’s condition, though listed as “resolved” in his medical

records, substantially diminishes his ability to provide self-care in a prison environment



5   Malecki has a body mass index of 41.

                                             7
        Case 1:17-cr-00018-WMS Document 42 Filed 07/16/20 Page 8 of 13




and is a condition from which he is not expected to recover, thus meeting the

requirements for an “extraordinary and compelling reason” under U.S.S.G. § 1B1.13

comment n. 1 (A)(ii)(I). (Memorandum of Law, Docket No. 35, p. 11.) Malecki, however,

has made no showing that his condition is not well controlled or that the Bureau of Prisons

is unwilling or unable to adequately treat him. His diabetes alone is therefore not a basis

for compassionate release.

       As for the “Other Reasons” section of U.S.S.G. § 1B1.13 comment n. 1 (D), which

provides for relief if there exist extraordinary and compelling reasons for sentence

reduction other than (or in combination with) what is specifically prescribed, Malecki

maintains that his medical conditions make him highly susceptible to a possible second

strain of the coronavirus, particularly because he is housed in a “hotspot” facility (FCI

Elkton) that has had difficulty containing COVID-19. See United States v. Resnick, 14

CR 810 (CM), 2020 WL 1651508, at *7 (S.D.N.Y. Apr. 2, 2020) (considering

compassionate-release request based on a defendant’s high susceptibility to COVID-19

under the “catch-all” provision of U.S.S.G. § 1B1.13 comment n. 1 (D)).

       COVID-19, of course, is the sweeping, potentially deadly, worldwide pandemic that

required the President of the United States to declare a national emergency on March 13,

2020. The Centers for Disease Control and Prevention (“CDC”) has determined that

individuals with certain underlying medical conditions, particularly if not well controlled,

are at high risk for severe illness from COVID-19. 6 See Jones v. Wolf, No. 20-CV-361,

2020 WL 1643857, at *8 (W.D.N.Y. Apr. 2, 2020) (taking judicial notice that “for people of


6 See https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-
conditions.html?CDC_AA_refVal=https%3A%2F%2Fwww.cdc.gov%2Fcoronavirus%2F2019-
ncov%2Fneed-extra-precautions%2Fgroups-at-higher-risk.html (last visited July 15, 2020).


                                                 8
         Case 1:17-cr-00018-WMS Document 42 Filed 07/16/20 Page 9 of 13




advanced age, with underlying health problems, or both, COVID-19 causes severe

medical conditions and has increased lethality”) (quoting Basank v. Decker, 20 Civ. 2518,

2020 WL 1481503, at *3 (S.D.N.Y. Mar. 26, 2000)). The identified medical conditions

include Malecki’s Type II diabetes 7 and obesity 8 (body mass index of 30 or above).

       Malecki, however, has already had COVID-19, suffered no ill effects, and is

recovered. The risks and dangers associated with COVID-19 are therefore not grounds

for relief. 9 See United States v. Zubkov, No. 14-cr-773 (RA), 2020 WL 2520696, at *3

(S.D.N.Y. May 18, 2020) (denying compassionate release to fully recovered defendant);

United States v. Weiskopf, 19-CR-6093G, 2020 WL 3248383, at *2 (W.D.N.Y. June 16,

2020) (denying compassionate release to defendant infected with COVID-19).

       But Malecki nonetheless argues that his medical conditions make him highly

susceptible to a possible mutation of the existing COVID-19 virus or to “a different,

stronger strain.” In this form, Malecki’s claim amounts to one premised on the general

possibility of contracting a communicable disease, which this Court has found does not

constitute an extraordinary or compelling reason for sentence reduction under the

statutory scheme without a showing that the Bureau of Prisons will not or cannot guard

against or treat such a disease. See United States v. Stevens, 04-CR-222S, 2020 WL



7 See https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-
conditions.html?CDC_AA_refVal=https%3A%2F%2Fwww.cdc.gov%2Fcoronavirus%2F2019-
ncov%2Fneed-extra-precautions%2Fgroups-at-higher-risk.html#diabetes (last visited July 15, 2020).
8See https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-
conditions.html?CDC_AA_refVal=https%3A%2F%2Fwww.cdc.gov%2Fcoronavirus%2F2019-
ncov%2Fneed-extra-precautions%2Fgroups-at-higher-risk.html#obesity (last visited July 15, 2020).

9 Several courts have reasoned that, once a defendant has already contracted COVID-19, the issue

becomes whether the defendant is being provided necessary and adequate medical treatment. See United
States v. Zubkov, No. 14-cr-773 (RA), 2020 WL 2520696, at *3 (S.D.N.Y. May 18, 2020); United States v.
Russo, No. 16-CR-441 (LJL), 2020 WL 1862294, at *8 (S.D.N.Y. Apr. 14, 2020). Since Malecki was
asymptomatic and is now fully recovered, the medical treatment he received is not at issue.

                                                  9
         Case 1:17-cr-00018-WMS Document 42 Filed 07/16/20 Page 10 of 13




2393306, at *6 (W.D.N.Y. May 12, 2020); Korn, 2020 WL 1808213, at *6; see also United

States v. Davis, 12-Cr-712 (SHS), 2020 WL 3790562, at *3 (S.D.N.Y. July 7, 2020)

(finding possibility of reinfection in defendant fully recovered from COVID-19 is not an

extraordinary and compelling reason for a sentence reduction); United States v. Decker,

No. 17-cr-738 (LAK), 2020 WL 3268706, at *2 (S.D.N.Y. June 17, 2020) (finding

possibility of reinfection not grounds for compassionate release). In the end, Malecki’s

argument is purely speculative: there is no evidence of any pandemic involving any strain

other than COVID-19. Cf. United States v. McBride, 17-CR-192G, 2020 WL 3496280, at

*3 (W.D.N.Y. June 29, 2020) (finding “unsupported speculation” that defendant could be

re-infected with COVID-19 does not warrant compassionate release).

        While this Court recognizes that Malecki is housed at FCI Elkton, which has been

a “hotspot” for COVID-19, 10 the conditions there alone do not “warrant the wholesale

release of all its inmates,” particularly in this case, where Malecki has already been

infected with COVID-19 with no negative complications and the communicable disease

he now fears does not appear to exist. United States v. McIndoo, 1:15-CR-142 EAW,

2020 WL 2201970, at *4 (W.D.N.Y. May 6, 2020).

        Consequently, this Court finds that Malecki fails to demonstrate an extraordinary

and compelling reason for a sentence reduction under U.S.S.G. § 1B1.13 comment n. 1

(D) based on COVID-19 or future strains thereof.



10 Other federal district courts have also acknowledged the difficult conditions at FCI Elkton. See, e.g.,
United States v. Schultz, 17-CR-193S, 2020 WL 2764193, at *6 (W.D.N.Y. May 28, 2020) (discussing FCI
Elkton); United States v. McIndoo, 1:15-CR-142 EAW, 2020 WL 2201970, at *4 (W.D.N.Y. May 6, 2020)
(describing conditions at FCI Elkton as “dire”); Montanez, 2020 WL 2183093, at *1 (describing FCI Elkton
as “particularly hard it by COVID-19”). In addition, the conditions at FCI Elkton are presently being litigated
in a class action suit brought by inmates. See Wilson v. Williams, Case No. 4:20-cv-794, 2020 WL 1940882,
at *2 (N.D. Ohio Apr. 22, 2020) vacated by No. 20-3447, 2020 WL 3056217 (6th Cir. June 9, 2020).


                                                     10
       Case 1:17-cr-00018-WMS Document 42 Filed 07/16/20 Page 11 of 13




      3. Consideration of the § 3553 (a) Factors

      This Court further finds that consideration of the § 3553 (a) factors outweighs any

extraordinary and compelling reasons for a sentence reduction that could be found to

exist, and that a reduction would undermine Malecki’s original sentence. See 18 U.S.C.

§ 3582 (c)(1)(A) (requiring consideration of the applicable § 3553 (a) factors); see also

Ebbers, 2020 WL 91399, at *7. The § 3553 (a) factors include, inter alia, the nature and

circumstances of the offense; the history and characteristics of the defendant; the need

for the sentence to reflect the seriousness of the offense, promote respect for the law,

provide just punishment, afford adequate deterrence, and protect the public from future

crimes by the defendant; and the need to avoid unwarranted sentencing disparities. See

18 U.S.C. § 3553 (a).

      Malecki admitted to possessing more than 850 images of child pornography. (Plea

Agreement, Docket No. 12, ¶ 7.)      These images depicted sadistic and masochistic

conduct and depictions of violence involving prepubescent minors or children younger

than 12 years of age. (Id.) And Malecki admitted a history of using child pornography for

sexual gratification and masturbation. (Presentence Report, Docket No. 27, ¶¶ 76-79.)

      For this serious criminal conduct, this Court imposed a 60-month sentence, which

was 18 months below the lowest end of the recommended guideline range.         That is a

fair, just, and reasonable sentence which, in this Court’s view, would be severely

undermined by a reduction to time served. Such a reduced sentence would not reflect

the seriousness of the offense, promote respect for the law, provide just punishment,

afford adequate deterrence, or protect the public from future crimes by the defendant.



                                           11
       Case 1:17-cr-00018-WMS Document 42 Filed 07/16/20 Page 12 of 13




See 18 U.S.C. § 3553 (a). Such a reduction would also result in unwarranted sentencing

disparities. Id. Accordingly, consideration of the § 3553 (a) factors outweighs any

extraordinary and compelling reasons for a sentence reduction.

      4. Consistency of a Reduction with U.S.S.G. § 1B1.13

      Finally, this Court finds that a sentence reduction would not be consistent with

U.S.S.G. § 1B1.13. See 18 U.S.C. § 3582 (c)(1)(A) (requiring that any sentence reduction

be consistent with applicable policy statements issued by the Sentencing Commission);

U.S.S.G. § 1B1.13 (2). This inquiry requires a determination as to whether the defendant

poses a danger to the safety of any person or to the community if released.

      Malecki went to great lengths to cloak is illegal conduct.      He accessed the

untraceable reaches of the Dark Web to actively engage with others who shared his

interest in child pornography, thus proving his ability to operate largely undetected.

(Presentence Report, Docket No. 27, ¶¶ 13-50.) This demonstrates a level of knowledge,

sophistication, and deception that, in this Court’s view, makes Malecki a continuing

danger to the community if released at this time. A sentence reduction is therefore

precluded on this basis as well. See United States v. Lebrecht, 1:16-CR-166 EAW, 2020

WL 2519721, at *3 (W.D.N.Y. May 18, 2020) (denying compassionate release to a child

pornography defendant due, in part, to the danger the defendant poses to the community

as demonstrated by his on-line chats and other underlying offense conduct).

                                   IV. CONCLUSION

      For all of the reasons stated above, this Court finds that compassionate release

and a sentence reduction under 18 U.S.C. § 3582 (c)(1)(A)(i) is not warranted. Malecki’s

motion will therefore be denied.



                                          12
         Case 1:17-cr-00018-WMS Document 42 Filed 07/16/20 Page 13 of 13




                                   V. ORDER

         IT HEREBY IS ORDERED, that Malecki’s Motion for Compassionate Release

(Docket No. 35) is DENIED.

         SO ORDERED.


Dated:        July 16, 2020
              Buffalo, New York
                                                   s/William M. Skretny
                                                  WILLIAM M. SKRETNY
                                                 United States District Judge




                                       13
